Exhibit 10.3

 



 

 

 

 


MEMBERSHIP INTEREST PURCHASE AGREEMENT

dated as of April 1, 2019

by and among

ATRM HOLDINGS, INC., a Minnesota corporation,

LONE STAR VALUE MANAGEMENT, LLC, a Connecticut limited liability company,

 

and


JEFFREY E. EBERWEIN


 

 

 

 

 

 

 

ARTICLE I   PURCHASE AND SALE 1 Section 1.1   Purchase and Sale of the
Membership Interests 1 Section 1.2   Working Capital Adjustment 2 Section
1.3   Closing 2 ARTICLE II   REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE MEMBER 3 Section 2.1   Organization, Etc 3 Section 2.2   Capitalization 3
Section 2.3   Authority Relative to this Agreement 3 Section 2.4   Consents and
Approvals; No Violations 4 Section 2.5   Financial Statements 4 Section 2.6   No
Undisclosed Liabilities; Discharge of Obligations 4 Section 2.7   Compliance
with Law 4 Section 2.8   Material Contracts 5 Section 2.9   Litigation 5 Section
2.10   Taxes 5 Section 2.11   Owned and Leased Properties 6 Section
2.12   Intellectual Property; Personal Information 7 Section 2.13   Insurance 7
Section 2.14   Environmental Laws 7 Section 2.15   Employee and Labor Matters 8
Section 2.16   Employee Plans 8 Section 2.17   Brokers and Finders 9 Section
2.18   Absence of Questionable Payments 9 Section 2.19   Books and Records 10
Section 2.20   Bank Accounts; Powers of Attorney 10 Section 2.21   Certain
Transactions 10 ARTICLE III   REPRESENTATIONS AND WARRANTIES OF THE MEMBER 10
Section 3.1   Ownership of Membership Interests 10 Section 3.2   Authority
Relative to this Agreement 11 Section 3.3   Consents and Approvals; No
Violations 11 Section 3.4   Litigation 11 Section 3.5   Brokers and Finders 11
ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF THE BUYER 11 Section
4.1   Corporate Organization, Etc 11 Section 4.2   Authority Relative to this
Agreement 12

 

i

 



Section 4.3   Consents and Approvals; No Violations 12 Section 4.4   Financial
Statements 12 Section 4.5   Compliance with Law 12 Section 4.6   Litigation 13
Section 4.7   Brokers and Finders 13 Section 4.8   Insurance 13 Section
4.9   Environmental Laws 13 ARTICLE V   COVENANTS 13 Section 5.1   Public
Announcements 13 Section 5.2   Tax Covenants 13 ARTICLE VI   INDEMNIFICATION 15
Section 6.1   Indemnification 15 ARTICLE VII   MISCELLANEOUS 17 Section
7.1   Entire Agreement; Binding Effect; Assignment 17 Section 7.2   Notices 17
Section 7.3   Governing Law; Waiver of Jury Trial 18 Section 7.4   Expenses 18
Section 7.5   Severability 18 Section 7.6   Specific Performance 19 Section
7.7   Counterparts 19 Section 7.8   Interpretation 19 Section 7.9   Amendment
and Modification; Waiver 19 Section 7.10   Legal Counsel 20 Section
7.11   Definitions 20

 

 



ii

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
April 1, 2019, is by and among ATRM HOLDINGS, INC., a Minnesota corporation (the
“Buyer”), LONE STAR VALUE MANAGEMENT, LLC, a Connecticut limited liability
company (the “Company”), and JEFFREY E. EBERWEIN, the sole member of the Company
(the “Member”).

RECITALS

WHEREAS, as of the date of this Agreement, 100% of the issued and outstanding
membership interests of the Company (the “Membership Interests”) are owned by
the Member;

WHEREAS, the parties desire to enter into this Agreement to provide for the
acquisition by the Buyer of the Company through the purchase by the Buyer from
the Member of all of the Membership Interests, effective as of January 1, 2019
for accounting purposes;

WHEREAS, the Buyer issued a promissory note dated December 17, 2018 in the
principal amount of $300,000.00 for benefit of the Company in exchange for the
same amount in cash, with any then accrued and unpaid interest and any other
amounts payable under such note due and payable on November 30, 2020 (the “Buyer
Note”);

WHEREAS, the Member currently serves as Chairman of the Buyer’s Board of
Directors and directly owns 418,017 shares of the Buyer’s common stock (the
“Buyer Common Stock”), or approximately 17% of the shares outstanding, and may
be deemed to beneficially own (i) 374,561 shares of the Buyer’s 10.00% Series B
Cumulative Preferred Stock (the “Buyer Series B Stock”) and unsecured promissory
notes with aggregate principal and interest outstanding in the amount of
$1,505,031 held by Lone Star Value Co-Invest I, LP (“LSV Co-Invest I”), and (ii)
222,577 shares of Buyer Series B Stock held by Lone Star Value Investors, LP
(“LSVI”), due to the Member’s status as the general partner of LSVI and LSV
Co-Invest I; and

WHEREAS, the Buyer’s entry into this Agreement and the consummation of the
Contemplated Transactions (as defined below) were approved by the independent
members of the Buyer’s Board of Directors.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

ARTICLE I
PURCHASE AND SALE

Section 1.1 Purchase and Sale of the Membership Interests. Upon the terms and
subject to the conditions of this Agreement, the Member agrees to sell to the
Buyer, and the Buyer agrees to purchase from the Member, all of the Membership
Interests at the Closing (the “Membership Interest Purchase”), with such
transaction deemed effective as of January 1, 2019 for accounting purposes. The
aggregate purchase price for the Membership Interests shall be $100.00, subject
to adjustment as provided in Section 1.2.

1

 



Section 1.2 Working Capital Adjustment.

(a) The Member has delivered to the Buyer a statement setting forth the Member’s
determination of Working Capital as of immediately prior to January 1, 2019 (the
“Working Capital Statement”), which Working Capital Statement contains all
information reasonably necessary to determine Working Capital as of immediately
prior to January 1, 2019, includes appropriate supporting documentation, and is
certified by the Member to be true and correct. “Working Capital” shall mean the
total current assets of the Company less than total current liabilities of the
Company, each as determined in accordance with generally accepted accounting
principles in the United States of America, consistently applied; provided,
however, any accrued and unpaid interest and any other amounts payable under the
Buyer Note shall be deemed to constitute a current asset of the Company to be
reflected in the calculation of Working Capital.

(b) The Buyer shall give written notice to the Member of any objection to the
Working Capital Statement (the “Objection Notice”) within thirty (30) days after
the Closing Date. The Objection Notice shall specify in reasonable detail the
items in the Working Capital Statement to which the Buyer objects and shall
provide a summary of reasons for such objections. In the event the Buyer does
not deliver the Objection Notice within such thirty (30) day period, the
Member’s determination of Working Capital as set forth in the Working Capital
Statement shall be deemed to be final and binding on the Buyer.

(c) The Buyer and the Member shall use good faith efforts to resolve any dispute
involving any matter set forth in the Objection Notice. If the parties are
unable to resolve any dispute involving any matter set forth in the Objection
Notice within thirty (30) days after receipt by the Member thereof, such dispute
shall be referred for decision to a nationally recognized independent accounting
firm chosen by the Buyer and reasonably acceptable to the Member (the
“Accounting Firm”) to decide the dispute within thirty (30) days of such
referral. The scope of the Accounting Firm’s engagement shall be limited to the
resolution of the disputed items described in the Objection Notice that the
Member and the Buyer are unable to resolve, and the recalculation, if any, of
the Working Capital in light of such resolution. The decision by the Accounting
Firm with respect to such disputed items shall be final and binding on the
Member and the Buyer and shall be based upon a review of any relevant books and
records or other documents requested by the Accounting Firm. The cost of
retaining the Accounting Firm shall be borne equally by the Member and the
Buyer.

(d) If the Working Capital as of immediately prior to January 1, 2019, as
finally determined in accordance with this Section 1.2, is greater than $0.00,
then the Buyer shall pay the difference to the Member by the later of (x)
fifteen (15) days after its final determination and (y) June 30, 2019, by wire
transfer of immediately available United States funds into such accounts as
shall have been designated by the Member in writing to the Buyer. If the Working
Capital as of immediately prior to January 1, 2019, as finally determined, is
less than $0.00, then the Member shall pay the difference to the Buyer by the
later of (x) fifteen (15) days after its final determination and (y) June 30,
2019, by wire transfer of immediately available United States funds into such
account or accounts as shall have been designated by the Buyer in writing to the
Member.

Section 1.3 Closing.

(a) Subject to the terms and conditions of this Agreement, the consummation of
the Contemplated Transactions (the “Closing”) shall take place simultaneously
with the execution and delivery of this Agreement, and the date and time of the
completion of the foregoing shall be deemed the “Closing Date”. The Closing
shall take place via the electronic exchange of documents and signatures. The
Closing shall be deemed effective as of 11:59 p.m., Eastern Time, on the Closing
Date.

2

 



(b) At the Closing, the Member will deliver to the Buyer good and valid title to
the Membership Interests, free and clear of all Encumbrances other than
Permitted Liens (if any), together with an executed form of assignment for the
Membership Interests in a form reasonably acceptable to the Buyer.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE MEMBER

Except as set forth in the Company’s disclosure schedule provided herewith (the
“Company Disclosure Schedule”), the Company and the Member, jointly and
severally, hereby represent and warrant to the Buyer, as of the date hereof and
as of the Closing Date, except to the extent certain representations and
warranties are limited to a certain date set forth in the applicable section, as
follows:

Section 2.1 Organization, Etc. The Company is duly formed, validly existing and
in good standing under the Laws of the State of Connecticut and has all
requisite limited liability company power and authority to conduct its business
as it is now being conducted and to own, lease and operate its properties and
assets. The Company is qualified to do business and is in good standing in each
jurisdiction in which the ownership of its properties or the conduct of its
business requires such qualification, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate, could
not reasonably be expected to have a Company Material Adverse Effect. True and
complete copies of the organizational and governing documents of the Company as
presently in effect have been heretofore made available to the Buyer. The
Company is not in violation of any term or provision of its organizational or
governing documents. The Company does not have, and has never had, any
subsidiaries.

Section 2.2 Capitalization. The Member is the sole member of the Company and the
owner of all outstanding Membership Interests. All outstanding Membership
Interests were duly authorized, validly issued, fully paid and non-assessable,
and issued free from preemptive rights and in compliance with all applicable
securities Laws. There are no outstanding (a) securities convertible into or
exchangeable for Membership Interests of the Company, (b) options, warrants or
other rights to purchase or subscribe for securities of the Company, or (c)
contracts, commitments, agreements, understandings or arrangements of any kind
relating to the issuance of any securities of the Company, any such convertible
or exchangeable securities or any such options, warrants or rights, pursuant to
which, in any of the foregoing cases, the Company is subject or bound. There are
no voting trusts, voting agreements, proxies, Membership Interest holders’
agreements or other similar instruments restricting or relating to the rights of
the Member to vote, transfer or receive dividends with respect to any Membership
Interests or with respect to the management or control of the Company.

Section 2.3 Authority Relative to this Agreement. The Company has all requisite
limited liability company power and authority to execute and deliver the
Transaction Documents to which it is a party, to perform its obligations
thereunder and to consummate the Contemplated Transactions. The execution and
delivery of the Transaction Documents to which it is a party, the performance of
its obligations thereunder and the consummation of the Contemplated Transactions
have been duly and validly authorized by all required limited liability company
or other action on the part of the Company and no other limited liability
company or other proceedings on the part of the Company are necessary to
authorize the Transaction Documents to which it is a party or to consummate the
Contemplated Transactions. This Agreement has been, and each of the other
Transaction Documents to which it is a party will be, duly and validly executed
and delivered by the Company and, assuming this Agreement has been, and each of
the other Transaction Documents to which it is a party will be, duly authorized,
executed and delivered by the other parties thereto, this Agreement constitutes,
and each of the other Transaction Documents to which it is a party will
constitute, a legal, valid and binding obligation of the Company, enforceable
against it in accordance with their respective terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws now or hereafter in effect relating to or affecting creditors’ rights
generally, including the effect of statutory and other Laws regarding fraudulent
conveyances and preferential transfers and subject to the limitations imposed by
general equitable principles (regardless whether such enforceability is
considered in a proceeding at law or in equity) (collectively, the “Bankruptcy
and Equity Principles”).

3

 



Section 2.4 Consents and Approvals; No Violations. Except as set forth on
Section 2.4 of the Company Disclosure Schedule, none of the execution or
delivery of any of the Transaction Documents by the Company, the performance by
the Company of any of its obligations thereunder, or the consummation of any of
the Contemplated Transactions by the Company will (a) violate any provision of
the organizational or governing documents of the Company, (b) require it to
obtain or make any consent, waiver, approval, exemption, declaration, license,
authorization or permit of, or registration or filing with or notification to,
any federal, state, local or foreign government, executive official thereof,
governmental, administrative or regulatory authority, agency, body or
commission, including any court of competent jurisdiction, domestic or foreign
(each, a “Governmental Entity”), (c) require a consent under, result in a
violation or breach of, constitute (with or without notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation,
amendment or acceleration or any obligation) under, or result in the creation of
any Encumbrance on any of the properties or assets of the Company pursuant to,
any of the terms, conditions or provisions of any Material Contract, except for
any consents obtained prior to the Closing, or (d) violate any Law of any
Governmental Entity applicable to the Company or by which the Company or any of
its properties or assets is bound.

Section 2.5 Financial Statements. The Company has previously delivered or made
available to the Buyer true and complete copies of the balance sheet of the
Company as of June 30, 2018 and December 31, 2018 (collectively, the “Company
Balance Sheet”). The Company Balance Sheet (A) has been prepared from, and is in
accordance with, the books and records of the Company, and (B) fairly presents
in all material respects the financial position of the Company as of the date
thereof.

Section 2.6 No Undisclosed Liabilities; Discharge of Obligations. The Company
has no outstanding liabilities, indebtedness or known, defined financial
obligations over $5,000, except as and to the extent set forth, disclosed in,
reflected in or otherwise described in the Company Balance Sheet or in Section
2.6 of the Company Disclosure Schedule. The Company has no indebtedness for
borrowed money immediately prior to Closing.

Section 2.7 Compliance with Law.

(a) Except as set forth on Section 2.7 of the Company Disclosure Schedule, (i)
neither the Company nor the Member nor, to the Knowledge of the Company, any
officer, manager or employee of the Company, in such capacity, has received
notice from any Governmental Entity of, or to the Knowledge of the Company, is
charged or threatened with or under investigation with respect to, any violation
of any provision of any applicable Law and (ii) the Company is, and has been for
the past three (3) years, in compliance in all material respects with all Laws
applicable to it or any of its businesses, properties or assets.

(b) The Company currently is not required to be registered as an investment
adviser with the U.S. Securities and Exchange Commission (“SEC”), and is
currently an exempt reporting advisor with the State of Connecticut reporting to
the SEC.

4

 



Section 2.8 Material Contracts.

(a) Section 2.8(a) of the Company Disclosure Schedule sets forth a list of all
Contracts that are material to the Company to which it is a party or by which it
or any of its properties or assets is bound, including, without limitation, (i)
any employment Contract or other Contract for services that is not terminable at
will without liability for any penalty or severance payment, (ii) any Contract
involving annual payments or receipts by the Company of $25,000 or more, (iii)
any Contract containing an exclusivity provision that restricts the Company’s
business or any Contract limiting the Company’s freedom to compete in any line
of business, in any geographic area or with any Person, and (iv) any Contract
providing for the borrowing or lending of money or any guarantee except for
those providing funds to Buyer or Buyer’s direct or indirect subsidiaries
(collectively, the “Material Contracts”). The Company has made available to the
Buyer true, correct and complete copies of all Material Contracts.

(b) Each of the Material Contracts constitutes the valid, legally binding and
enforceable obligation of the Company and, to the Knowledge of the Company, each
of the other parties thereto, except as may be limited by applicable Bankruptcy
and Equity Principles. Each Material Contract is in full force and effect.

(c) The Company is not in breach or default in any material respect, and no
event has occurred that with notice or lapse of time or both would constitute
such a breach or default by the Company or permit termination, modification or
acceleration, of or under any of the Material Contracts and, to the Knowledge of
the Company, no other party to any Material Contract is in breach or default in
any material respect, and no event has occurred that with notice or lapse of
time or both would constitute such a breach or default by such party, of or
under any Material Contract. The Company has not received written notice of a
claim against the Company by any party to a Material Contract in respect of any
breach or default thereunder, except as otherwise described in Section 2.8(c) of
the Company Disclosure Schedule.

(d) The Company has not received any impending or forthcoming notice of
termination, cancellation, material reduction of services or non-renewal that is
currently in effect with respect to any Material Contract and, to the Knowledge
of the Company, no other party to a Material Contract plans to terminate, cancel
or not renew, or materially reduce the services provided to it under, any such
Material Contract.

Section 2.9 Litigation. Except as set forth on Section 2.7 of the Company
Disclosure Schedule or otherwise previously disclosed in writing to the Buyer,
there is no action, suit or proceeding pending or, to the Knowledge of the
Company, threatened against the Company or any of its properties by or before
any Governmental Entity. The Company is not subject to any outstanding
injunction, writ, judgment, order or decree of any Governmental Entity. There is
no action, suit or proceeding pending or, to Knowledge of the Company,
threatened against any current or former officer, manager, employee or
consultant of the Company in his or her capacity as such, except as otherwise
disclosed in Section 2.9 of the Company Disclosure Schedule or otherwise
previously disclosed in writing to the Buyer. There is no action, suit or
proceeding pending or, to the Knowledge of the Company, threatened against the
Company by or before any Governmental Entity that questions the validity of any
of the Transaction Documents or any action to be taken in connection with the
consummation of any of the Contemplated Transactions or would otherwise prevent
or materially delay the consummation of any of the Contemplated Transactions.

Section 2.10 Taxes. Except as set forth in Section 2.10 of the Company
Disclosure Schedule:

(a) The Company or the Member has:

5

 



(i) duly and timely filed, or caused to be filed, in accordance with applicable
Law all Company Tax Returns, each of which is true, correct and complete,

(ii) duly and timely paid in full, or caused to be paid in full, all Company
Taxes (including but not limited to withholding, payroll and employment Taxes)
due and payable (whether or not shown on any Company Tax Return) on or prior to
the Closing Date, and

(iii) properly accrued on its books and records a provision for the payment of
all Company Taxes that are due, are claimed to be due, or may or will become due
with respect to any Pre-Closing Period or the portion ending on the Closing Date
of any Straddle Period.

(b) There is no power of attorney in effect with respect or relating to any
Company Tax or Company Tax Return.

(c) No audit, action, assessment, examination, hearing, inquiry or investigation
is pending, or to the Knowledge of the Company, threatened or proposed with
regard to any Company Tax or Company Tax Return.

(d) The statute of limitations applicable or relating to any Company Tax or any
Company Tax Return has never been modified, extended or waived, nor has any
request been made in writing for any such modification, extension or waiver.

(e) No jurisdiction where a Company Tax Return has not been filed or Company Tax
has not been paid has made or, to the Knowledge of the Company, threatened to
make a claim for the payment of any Company Tax or the filing of any Company Tax
Return.

(f) The Company is and always has been treated as a disregarded entity for
federal income tax purposes. The Company has never filed an entity
classification election under Code Section 7701.

Section 2.11 Owned and Leased Properties.

(a) The Company owns no interest in any real property. Section 2.11 of the
Company Disclosure Schedule contains a correct and complete description of all
leases, licenses, permits, subleases and occupancy agreements or arrangements,
together with any amendments thereto (each a “Real Property Lease” and
collectively, the “Real Property Leases”), with respect to real property to
which the Company is a party to, bound by or enjoys the benefits of (the “Leased
Real Property”), including the address and a description of uses by the Company
of the Leased Real Property.

(b) The Leased Real Property constitutes all of the land, buildings, structures,
improvements, fixtures and other interests and rights in real property that are
used or occupied by the Company in connection with the business of the Company.

(c) The Company does not have any oral or written agreement with any real estate
broker, agent or finder with respect to the Leased Real Property.

(d) True, complete and accurate copies of the Real Property Leases have been
provided to the Buyer and the Real Property Leases are listed in Section 2.11(d)
of the Company Disclosure Schedule.

6

 



(e) Each Real Property Lease is valid and binding on the Company and, to the
Company’s Knowledge, each other party thereto, and is in full force and effect.
Except as set forth in Section 2.11(e) of the Company Disclosure Schedule, the
Company has not assigned, transferred, conveyed, mortgaged, deeded in trust or
encumbered any interest in any Real Property Lease, subleased all or any part of
the space demised thereby, or granted any right to the possession, use,
occupancy or enjoyment of any Leased Real Property, to any third party. No
option has been exercised under any of such Real Property Leases, except options
whose exercise has been evidenced by a written document, a true, correct and
complete copy of which has been made available to Buyer with the corresponding
Real Property Lease. No Real Property Lease will cease to be legal, valid,
binding, enforceable and in full force and effect on terms identical to those
currently in effect or require consent or notice solely as a result of the
consummation of any of the Contemplated Transactions, nor will the consummation
of any such transactions constitute a breach or default under any such Real
Property Lease or otherwise give the landlord a right to terminate such Real
Property Lease. The Company has not received any written notice that it has
violated any Law applicable to the operation of the Leased Real Property or any
covenant, condition, easement or restriction of record affecting any of the
Leased Real Property. All brokerage commissions and other compensation and fees
payable by the Company by reason of the Real Property Leases, if any, have been
paid in full, and to the Company’s Knowledge, all brokerage commissions and
other compensation and fees payable by any other Persons by reason of the Real
Property Leases have been paid in full.

Section 2.12 Intellectual Property; Personal Information.

(a) There is no Intellectual Property owned or used by the Company that is
material to the Company’s business as currently being conducted. Immediately
following the Closing Date, Company will continue to have, and will be permitted
to exercise all of Company’s rights under, and will have the same rights with
respect to, all Intellectual Property necessary to enable the Company to conduct
its business to the same extent Company would have had, and been able to
exercise, had the Contemplated Transactions not occurred.

(b) To the Knowledge of the Company, there is no unauthorized use, disclosure,
infringement or misappropriation of any Intellectual Property of the Company by
any third party. The Company has not received any notice or other communication
(in writing or otherwise) of any actual, alleged, possible or potential
infringement, misappropriation or unlawful use of, and, to the Knowledge of the
Company, the Company is not infringing, misappropriating or making unlawful use
of, any Intellectual Property owned by any third party.  There are no actions,
suits or proceedings that are pending or, to the Knowledge of the Company,
threatened against the Company with respect to any infringement,
misappropriation or unlawful use of any Intellectual Property owned or used by
any third party.

Section 2.13 Insurance. The Company’s liability insurance policies are listed on
Section 2.13 of the Company Disclosure Schedule. True, complete and accurate
copies of the Company’s insurance policies have been provided to the Buyer.
There are no pending claims under any of such policies.

Section 2.14 Environmental Laws. To the Knowledge of the Company, the Company
(i) is in material compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety or the environment and with respect to hazardous or toxic substances
or wastes, pollutants or contaminants (“Environmental Laws”), (ii) has received
all material permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business, if any, and (iii) is in
material compliance with all terms and conditions of any such permit, license or
approval, if any, except where, in each of the three foregoing clauses, the
failure to so comply or receive such approvals could not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect.

7

 



Section 2.15 Employee and Labor Matters. The Company is not a party to any
collective bargaining or other labor union Contract applicable to Persons
employed by it, no collective bargaining agreement is being negotiated by the
Company, and, to the Knowledge of the Company, there are no activities or
proceedings of any labor union to organize any of the employees of the Company.
Except as set forth in Section 2.15 of the Company Disclosure Schedule, (a) the
Company is in compliance in all material respects with all applicable Laws
relating to employment and employment practices, wages, hours, occupational
safety, health standards, severance payments, equal opportunity, payment of
social security, national insurance and other Taxes, and terms and conditions of
employment, (b) there are no charges with respect to or relating to the Company,
or to the Knowledge of the Company, threatened by or before any Governmental
Entity responsible for the prevention of unlawful or discriminatory employment
practices or unfair labor practices, and (c) there is no strike, work stoppage,
work slowdown, lockout, picketing, concerted refusal to work overtime, or other
similar labor activity pending or, to the Knowledge of the Company, threatened
against or involving the Company or within the last three years. All sums due
for employee, consultant and independent contractor compensation and benefits,
including pension and severance benefits, and all vacation time owing to any
employees of the Company have been duly and adequately accrued on the accounting
records of the Company. Except to the extent a failure to correctly characterize
or treat would not result in material liability to the Company, all individuals
characterized and treated by the Company as consultants or independent
contractors are properly treated as independent contractors under all applicable
Laws. Except to the extent a failure to correctly classify would not result in
material liability to the Company, all employees of the Company classified as
exempt under the Fair Labor Standards Act and state and local wage and hour Laws
are properly classified.

Section 2.16 Employee Plans.

(a) Section 2.16(a) of the Company Disclosure Schedule sets forth a true,
correct and complete list of:

(i) all “employee benefit plans,” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), with respect to
which the Company has any obligation or liability, contingent or otherwise (the
“Benefit Plans”);

(ii) all current managers and officers of the Company; and

(iii) all employment, consulting, termination, profit sharing, severance, change
of control, individual compensation and indemnification agreements, and all
bonus and other incentive compensation, deferred compensation, salary
continuation, disability, severance, equity award, option, equity purchase,
educational assistance, legal assistance, club membership, employee discount,
employee loan, credit union and vacation agreements, policies and arrangements
under which the Company has any obligation or liability (contingent or
otherwise) in respect of any current or former officer, manager, employee,
consultant or contractor of the Company (the “Employee Arrangements”), other
than as previously provided to the Buyer in writing.

(b) If applicable, in respect of each Benefit Plan and Employee Arrangement, a
complete and correct copy of each of the following documents (if applicable) has
been made available to the Buyer: (i) the most recent plan and related trust
documents, and all amendments thereto; (ii) the most recent summary plan
description, and all related summaries of material modifications thereto; (iii)
the most recent Form 5500 (including schedules and attachments); and (iv) each
written Employee Arrangement, and all amendments thereto. The Company does not
maintain any qualified retirement plans.

8

 



(c) If applicable, all premium payments required to have been made by the
Company have been timely and properly made or accrued.

(d) If applicable, the Benefit Plans and Employee Arrangements have been
maintained and administered in accordance with their terms and applicable Laws
in all material respects; unless otherwise disclosed within Section 2.16(d) of
the Company Disclosure Schedule.

(e) Except as set forth on Section 2.16(e) of the Company Disclosure Schedule or
otherwise previously disclosed in writing to the Buyer, there are no pending or,
to the Knowledge of the Company, threatened actions, claims, suits or
proceedings against or relating to any Benefit Plan or Employee Arrangement
(other than routine benefit claims by persons entitled to benefits thereunder)
and, to the Knowledge of the Company, there are no facts or circumstances which
could reasonably be expected to form the basis for any of the foregoing.

(f) Except as set forth on Section 2.16(f) of the Company Disclosure Schedule,
the Company has no obligation or liability (contingent or otherwise) to provide
post-retirement life insurance or health benefits coverage for current or former
officers, managers, employees, consultants or contractors except (i) as may be
required under Part 6 of Title I of ERISA, (ii) a medical expense reimbursement
account plan pursuant to Section 125 of the Code, or (iii) through the last day
of the calendar month in which the participant terminates employment.

(g) None of the assets of any Benefit Plan is equity of the Company.

(h) Except as set forth on Section 2.16(h) of the Company Disclosure Schedule,
neither the execution and delivery of any of the Transaction Documents nor the
consummation of any of the Contemplated Transactions will (i) result in any
payment becoming due to any manager, officer, employee, consultant or contractor
(current, former or retired) of the Company, (ii) increase any benefits under
any Benefit Plan or Employee Arrangement or (iii) result in the acceleration of
the time of payment of, vesting of, or other rights in respect of any such
benefits (except as may be required by the partial or full termination of any
Benefit Plan intended to be qualified under Section 401 of the Code). No Benefit
Plan or Employee Arrangement in effect immediately prior to the Closing Date
would result, individually or in the aggregate (including as a result of this
Agreement, any of the Transaction Documents or any of the Contemplated
Transactions), in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code.

(i) The Company has not entered into any non-qualified deferred compensation
plan or arrangement with any employee or service provider.

Section 2.17 Brokers and Finders. Neither of the Company nor any of its
Representatives has employed any investment banker, broker or finder or incurred
any liability for any investment banking fees, brokerage fees, commissions or
finders’ fees in connection with any of the Contemplated Transactions for which
the Buyer would be liable.

Section 2.18 Absence of Questionable Payments. None of the Company or, to the
Knowledge of the Company, the Member, manager, officer, employee, consultant or
other Person acting on behalf of the Company has (a) used any funds for unlawful
contributions, payments, gifts or expenditures, (b) made any unlawful
expenditures of funds relating to political activity to government officials or
others or (c) established or maintained any unlawful or unrecorded funds in
violation of the Foreign Corrupt Practices Act of 1977, as amended, or any other
applicable domestic or foreign Law. None of the Company or, to the Knowledge of
the Company, any manager, officer, employee, consultant or other Person acting
on behalf of the Company has offered, paid or agreed to pay to any Person
(including any governmental official), or solicited, received or agreed to
receive from any such Person, directly or indirectly, any unlawful
contributions, payments, gifts, expenditures, money or anything of value for the
purpose or with the intent of (a) obtaining or maintaining business for the
Company, (b) facilitating the purchase or sale of any product or service, or
(c) avoiding the imposition of any fine or penalty.

9

 



Section 2.19 Books and Records. Except as set forth on Section 2.19 of the
Company Disclosure Schedule, the books of account and other books and records of
the Company are complete and accurate in all material respects and have been
maintained in accordance with sound business practice, applicable requirements
of Law. Except as set forth on Section 2.19 of the Company Disclosure Schedule,
the Company has (a) provided Buyer and its authorized Representatives reasonable
access to all personnel, books, records (including information related to
financial, legal, environmental, regulatory and employee benefits matters),
offices and other facilities and properties of the Company as the Buyer may have
reasonably requested, (b) permitted the Buyer and its authorized Representatives
to make such inspections thereof as the Buyer reasonably requested, and (c)
furnished the Buyer with such financial and operating data and other information
with respect to the business and operations of the Company as the Buyer may have
reasonably requested.

Section 2.20 Bank Accounts; Powers of Attorney. Section 2.20 of the Company
Disclosure Schedule sets forth a true, complete and correct list showing: (a)
all banks in which the Company maintains a bank account or safe deposit box
(collectively, “Bank Accounts”), together with, as to each such Bank Account,
the type of account, and the names of all signatories thereof ; and (b) the
names of all Persons holding powers of attorney from the Company. The account
numbers for all Bank Accounts were provided to the Buyer prior to Closing.

Section 2.21 Certain Transactions. Except as set forth on Section 2.21 of the
Company Disclosure Schedule, neither the Member nor any of his Affiliates or any
member of his immediate family (for this purpose, “immediate family” means such
Person’s spouse, parents, children and siblings) is presently a party to any
Contract or transaction with the Company, including without limitation, any
Contract (a) providing for the furnishing of services by, (b) providing for the
rental of real or personal property from, or (c) otherwise requiring payments to
(other than for services in the foregoing capacities) any such Person or any
corporation, partnership, trust or other entity in which any such Person has a
substantial interest as a member, officer, manager, trustee or partner, and no
such Person owns directly or indirectly any interest in (excluding passive
investments in less than 1% of the shares of any company that lists its shares
on a national securities exchange), or serves as an officer or manager or in
another similar capacity of, any competitor or customer of the Company or any
organization that has a Material Contract with the Company.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE MEMBER

Except as set forth in the Company Disclosure Schedule, the Member hereby
represents and warrants to Buyer, as of the date hereof, except to the extent
certain representations and warranties are limited to a certain date set forth
in the applicable section, as follows:

Section 3.1 Ownership of Membership Interests. The Member owns all of the
Membership Interests free and clear of all Encumbrances except for any Permitted
Liens, and, as a result of the Membership Interest Purchase, the Buyer will
acquire good, valid and marketable title to such Membership Interests free and
clear of all Encumbrances.

10

 



Section 3.2 Authority Relative to this Agreement. The Member has all requisite
right, power and authority to execute and deliver the Transaction Documents to
which he is a party, to perform his obligations thereunder and to consummate the
Contemplated Transactions. This Agreement has been, and each of the other
Transaction Documents to which the Member is a party will be, duly and validly
executed and delivered by the Member and, assuming this Agreement has been, and
each of the other Transaction Documents to which the Member is a party will be,
duly authorized, executed and delivered by the other parties thereto, this
Agreement constitutes, and each of the other Transaction Documents to which the
Member is a party will constitute, a legal, valid and binding obligation of the
Member, enforceable against the Member in accordance with their respective
terms, except as limited by applicable Bankruptcy and Equity Principles.

Section 3.3 Consents and Approvals; No Violations. None of the execution or
delivery of any of the Transaction Documents by the Member, the performance by
the Member of its obligations thereunder, or the consummation of any of the
Contemplated Transactions by the Member will (a) require the Member to obtain or
make any consent, waiver, approval, exemption, declaration, license,
authorization or permit of, or registration or filing with or notification to,
any Governmental Entity, (b) require a consent under, result in a material
violation or material breach of, constitute (with or without notice or lapse of
time or both) a material default (or give rise to any right of termination,
cancellation, amendment or acceleration or any obligation) under, or result in
the creation of any Encumbrance on any of the properties or assets of the Member
pursuant to, any of the terms, conditions or provisions of any Contract to which
the Member is a party or by which the Member or any of his properties or assets
is bound, except for any consents obtained prior to the Closing, or (c) violate
any Law of any Governmental Entity applicable to the Member or by which he or
any of his properties or assets is bound.

Section 3.4 Litigation. There is no action, suit or proceeding pending or, to
the Knowledge of the Member, threatened against the Member by or before any
Governmental Entity that questions the validity of any of the Transaction
Documents or any action to be taken in connection with the consummation of any
of the Contemplated Transactions or would otherwise prevent or materially delay
the consummation of any of the Contemplated Transactions.

Section 3.5 Brokers and Finders. The Member has not employed any investment
banker, broker or finder or incurred any liability for any investment banking
fees, brokerage fees, commissions or finders’ fees in connection with any of the
Contemplated Transactions for which the Buyer or the Company would be liable.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER

Except as set forth in the Buyer’s disclosure schedule provided herewith (the
“Buyer Disclosure Schedule”), the Buyer hereby represents and warrants to the
Company and the Member, as of the date hereof and as of the Closing Date, except
to the extent certain representations and warranties are limited to a certain
date set forth in the applicable section, as follows:

Section 4.1 Corporate Organization, Etc. The Buyer is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Minnesota and has all requisite corporate power and authority to conduct its
business as it is now being conducted and to own, lease and operate its
properties and assets. The Buyer is qualified to do business as a foreign
corporation and is in good standing (to the extent such concept is recognized)
in each jurisdiction in which the ownership of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified or in good standing (if applicable) would not, individually or in the
aggregate, could not reasonably be expected to have a Buyer Material Adverse
Effect. True and complete copies of the organizational and governing documents
of the Buyer as presently in effect have been heretofore made available to the
Company. The Buyer is not in violation of any term or provision of its
organizational or governing documents. The Company is to become a separate and
independent direct subsidiary of the Buyer upon the Closing.

11

 



Section 4.2 Authority Relative to this Agreement. The Buyer has all requisite
power and authority to execute and deliver the Transaction Documents to which it
is a party, to perform its obligations thereunder and to consummate the
Contemplated Transactions. The execution and delivery of the Transaction
Documents to which it is a party, the performance of its obligations thereunder
and the consummation of the Contemplated Transactions, including, without
limitation, the Membership Interest Purchase, have been duly and validly
authorized by all required corporate or other action on the part of the Buyer,
and no other corporate or other proceedings on the part of the Buyer are
necessary to authorize the Transaction Documents to which it is a party or to
consummate the Contemplated Transactions. This Agreement has been, and each of
the other Transaction Documents to which it is a party will be, duly and validly
executed and delivered by the Buyer and, assuming this Agreement has been, and
each of the other Transaction Documents to which it is a party will be, duly
authorized, executed and delivered by the other parties thereto, this Agreement
constitutes, and each of the other Transaction Documents to which it is a party
will constitute, a legal, valid and binding obligation of the Buyer, enforceable
against it in accordance with their respective terms, except as limited by
applicable Bankruptcy and Equity Principles.

Section 4.3 Consents and Approvals; No Violations. None of the execution or
delivery of any of the Transaction Documents by the Buyer, the performance by
the Buyer of any of its obligations thereunder, or the consummation of any of
the Contemplated Transactions by the Buyer will (a) violate any provision of the
organizational or governing documents of the Buyer, (b) require it to obtain or
make any consent, waiver, approval, exemption, declaration, license,
authorization or permit of, or registration or filing with or notification to,
any Governmental Entity, (c) require a consent under, result in a material
violation or material breach of, constitute (with or without notice or lapse of
time or both) a material default (or give rise to any right of termination,
cancellation, amendment or acceleration or any obligation) under, or result in
the creation of any Encumbrance on any of the properties or assets of the Buyer
pursuant to, any of the terms, conditions or provisions of any material Contract
to which the Buyer is a party or by which the Buyer or any of its properties or
assets is bound, except for any consents obtained prior to the Closing, (d)
violate any Law of any Governmental Entity applicable to the Buyer or by which
the Buyer or any of its properties or assets is bound or (e) require the Buyer
to obtain the approval of any holders of its capital stock by Law, the Buyer’s
articles of incorporation or bylaws or otherwise in order for the Buyer to
consummate the Membership Interest Purchase and the Contemplated Transactions.

Section 4.4 Financial Statements. The Buyer has previously delivered or made
available to the Company a true and complete copy of the Buyer’s unaudited
consolidated balance sheet as of September 30, 2018 (the “Buyer Balance Sheet”).
The Buyer Balance Sheet (A) has been prepared from, and is in accordance with,
the books and records of the Buyer, and (B) fairly presents in all material
respects the financial position of the Buyer as of the date thereof.

Section 4.5 Compliance with Law. Except for the Buyer’s delinquent periodic
reports required to be filed with the SEC, (i) neither the Buyer nor
subsidiaries of the Buyer nor, to the Knowledge of the Buyer, any officer,
manager or employee of the Buyer, in such capacity, has received notice from any
Governmental Entity of, or to the Knowledge of the Buyer, is charged or
threatened with or under investigation with respect to, any violation of any
provision of any applicable Law and (ii) the Buyer and the Buyer’s subsidiaries
are, and have been for the past three (3) years, in compliance in all material
respects with all Laws applicable to it or any of its businesses, properties or
assets.

12

 



Section 4.6 Litigation. Except as disclosed in the Buyer’s periodic reports
filed with the SEC, there is no action, suit, proceeding or investigation
pending or, to the Knowledge of the Buyer, threatened against the Buyer or any
of their respective properties by or before any Governmental Entity. The Buyer
is not subject to any outstanding injunction, writ, judgment, order or decree of
any Governmental Entity. There is no action, suit or proceeding pending or, to
the Knowledge of the Buyer, threatened against the Buyer by or before any
Governmental Entity that questions the validity of any of the Transaction
Documents or any action to be taken in connection with the consummation of any
of the Contemplated Transactions or would otherwise prevent or materially delay
the consummation of any of the Contemplated Transactions.

Section 4.7 Brokers and Finders. The Buyer has not employed any investment
banker, broker or finder or incurred any liability for any investment banking
fees, brokerage fees, commissions or finders’ fees in connection with any of the
Contemplated Transactions for which either the Company or the Member would be
liable.

Section 4.8 Insurance. The Buyer’s director’s and officer’s insurance policies
are listed on Section 4.8 of the Buyer Disclosure Schedule. True, complete and
accurate copies of such policies have been provided to the Company. There are no
pending claims under any of such policies.

Section 4.9 Environmental Laws. To the Knowledge of the Buyer, the Buyer (i) is
in material compliance with any and all applicable Environmental Laws, (ii) has
received all material permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business, if any, and (iii) is in
material compliance with all terms and conditions of any such permit, license or
approval, if any, except where, in each of the three foregoing clauses, the
failure to so comply or receive such approvals could not reasonably be expected
to have, individually or in the aggregate, a Buyer Material Adverse Effect.

ARTICLE V
COVENANTS

Section 5.1 Public Announcements. The Buyer, on the one hand, and the Company
and the Member, on the other hand, will consult with one another before issuing
any press release or otherwise making any public statements in respect of this
Agreement or any of the Contemplated Transactions, including the Membership
Interest Purchase, and will not issue any such press release or make any such
public statement without the prior written consent of the other party; provided,
however, that any party may at any time make disclosures regarding the
Contemplated Transactions if it is advised by legal counsel that such disclosure
is required under applicable Law or by a Governmental Entity or any listing
agreement with a public securities exchange, in which case the disclosing party
will (a) consult with the other parties hereto prior to such disclosure, and (b)
seek confidential treatment for such portions of such disclosure as are
reasonably requested by any other party hereto.

Section 5.2 Tax Covenants.

(a) To the extent permitted under applicable Law, the Company shall close or
terminate (or cause to be closed or terminated), as of the close of business on
the Closing Date, each Tax period relating to any Company Tax or Company Tax
Return.

13

 



(b) The Buyer shall prepare and file each Company Tax Return that is due after
the Closing Date and relates to a Pre-Closing Period or a Straddle Period in
accordance with applicable Law. At least twenty (20) days prior to the date on
which any such Company Tax Return is due (after taking into account any valid
extension), the Buyer will deliver such Company Tax Return to the Member. No
later than fifteen (15) days prior to the date on which such Company Tax Return
is due (after taking into account any valid extension), the Member may make
reasonable changes and revisions to such Company Tax Return. The Buyer shall
cooperate fully in making any reasonable changes and revisions to such Company
Tax Return. At least three (3) days prior to the date on which such Company Tax
Return (as reasonably revised by a Member) is due (after taking into account any
valid extension), the Member shall pay to the Buyer an amount equal to the
Company Tax on such Company Tax Return to the extent such Company Tax relates,
as determined under Section 5.2(c), to a Pre-Closing Period (except to the
extent such Company Taxes were taken into account in the determination of
Working Capital).

(c) In the case of a Company Tax payable for a Straddle Period, the portion of
such Company Tax that relates to the portion of the Straddle Period ending on
the Closing Date will (i) in the case of a Tax other than a Tax based upon or
related to income, employment, sales or other transactions, franchise or
receipts, be deemed to be the amount of such Tax for the entire Straddle Period
multiplied by a fraction the numerator of which is the number of days in the
portion of the Straddle Period ending on the Closing Date and the denominator of
which is the number of all of the days in the Straddle Period; and (ii) in the
case of a Tax based upon or related to income, employment, sales or other
transactions, franchise or receipts, be deemed equal to the amount that would be
payable if the Straddle Period ended on the Closing Date and such Tax was based
on an interim closing of the books as of the close of business on the Closing
Date.

(d) Each party will promptly forward to the other a copy of all written
communications from any Governmental Entity relating to any Company Tax or
Company Tax Return for a Pre-Closing Period or Straddle Period. Upon reasonable
request, each party will make available to the other all information, records
and other documents relating to any Company Tax or any Company Tax Return for a
Pre-Closing Period or Straddle Period. The parties will preserve all
information, records and other documents relating to a Company Tax or a Company
Tax Return for a Pre-Closing Period or Straddle Period until the date that is
six (6) months after the expiration of the statute of limitations applicable to
the Company Tax or the Company Tax Return. Prior to transferring, destroying or
discarding any information, records or documents relating to any Company Tax or
any Company Tax Return for a Pre-Closing Period or Straddle Period, the Company
and the Member, as applicable, will give to Buyer reasonable written notice and,
to the extent Buyer so requests, the Company and the Member, as applicable, will
permit Buyer to take possession of all such information, records and documents.
In addition, the parties will cooperate with each other in connection with all
matters relating to the preparation of any Company Tax Return or the payment of
any Company Tax for a Pre-Closing Period or Straddle Period and in connection
with any audit, action, suit, claim or proceeding relating to any such Company
Tax or Company Tax Return, and Buyer will have the right to control any such
audit, action, suit, claim or proceeding. Nothing in this Section 5.2(d) will
affect or limit any indemnity or similar provision or any representations,
warranties or obligations of any of the parties. Each party will bear its own
costs and expenses in complying with the provisions of this Section 5.2(d).

(e) Buyer, on the one hand, and the Member, on the other hand, shall each be
liable for and each shall pay when due fifty percent (50%) of all transfer taxes
incurred in connection with this Agreement or any of the Contemplated
Transactions (“Transfer Taxes”). The party as determined and communicated by
Buyer required by any legal requirement to file a Tax Return or other
documentation with respect to such Transfer Taxes shall do so within the time
period prescribed by Law, and the other party shall promptly reimburse such
party for any Transfer Taxes for which the other party is responsible upon
receipt of notice that such Transfer Taxes are payable. To the extent permitted
by any applicable legal requirement, the parties hereto shall cooperate in
taking reasonable steps to minimize any Transfer Taxes.

14

 



(f) None of the Member or the Company shall make or request a refund of any
Company Tax or with respect to any Company Tax Return or amend any Company Tax
Return, unless the Buyer, at its sole discretion, consents in writing thereto.
The Buyer shall not be obligated to seek or request any refund of any Company
Tax or amend any Company Tax Return; provided that the Buyer shall pay to the
Member any refund or credit of Company Taxes with respect to a Pre-Closing
Period (including any interest thereon).

(g) Each of the Company and the Member shall terminate or cause to be terminated
any Tax sharing or similar agreement with respect to or involving the Company as
of the Closing Date, without liability to any party, and any further effect for
any year (whether the current year, a future year or a past year) or with
respect to any Post-Closing Period. Any amounts payable under any Tax sharing or
similar agreement will be cancelled as of the Closing Date, without any
liability to the Company.

(h) The Buyer and the Member hereby acknowledge and agree that the purchase and
sale of Membership Interests contemplated by this Agreement is intended to be
treated as a sale of the Company’s assets for U.S. federal income tax purposes.
The Buyer and the Member further agree not to take any action or position that
is inconsistent with such treatment unless otherwise required to do so by
applicable Law.

(i) In accordance with Section 5.2(h), the Member shall prepare an allocation of
the purchase price (together with all other items treated as consideration for
U.S. federal income tax purposes) among the Company’s assets in accordance with
Section 1060 and the Treasury regulations thereunder (and any similar provision
of state, local, or non-U.S. law, as appropriate) (the “Allocation”). The
Allocation, as finally determined (and subject to any further amendment in
accordance with Section 1.2) (the “Final Allocation”), shall be binding upon the
Member, the Buyer and the Company. The Member, the Buyer and the Company shall
report, act, and file all Tax Returns (including, but not limited to Internal
Revenue Service Form 8594) in all respects and for all purposes consistent with
the Final Allocation prepared by the Member. Neither the Member, the Buyer nor
the Company shall take any action or position that is inconsistent with the
Final Allocation unless otherwise required to do so by applicable Law.

ARTICLE VI
INDEMNIFICATION

Section 6.1 Indemnification.

(a) Indemnification by the Member. Subject to the other terms of this Section
6.1, the Member will defend, indemnify and hold harmless the Buyer and its
Representatives (collectively, the “Buyer Indemnified Parties”) from and against
and in respect of any and all losses, liabilities, obligations, claims, actions,
damages, judgments, penalties, fines, settlements and expenses, including
reasonable attorneys’ fees (collectively, “Losses”), incurred by any of the
Buyer Indemnified Parties arising out of, based upon or related to (i) any
inaccuracy or breach of any of the representations or warranties made by either
the Company or the Member in this Agreement, (ii) any breach of or failure to
comply with any covenant or agreement made by either the Company or the Member
in this Agreement (except that as to the Company, only with respect to any
breach prior to Closing), (iii) any Company Taxes for any Pre-Closing Period
(except to the extent such Company Taxes were taken into account in the
determination of Working Capital) or (iv) any matters described in Section 2.7
or Section 2.9 of the Company Disclosure Schedule, or any other action, suit,
proceeding or investigation relating to periods prior to the Closing.

15

 



(b) Indemnification by the Buyer. Subject to the other terms of this Section
6.1, the Buyer will defend, indemnify and hold harmless the Member and each of
his Representatives (collectively, the “Member Indemnified Parties”) from and
against and in respect of any and all Losses incurred by any of the Member
Indemnified Parties arising out of, based upon or related to (i) any inaccuracy
or breach of any of the representations or warranties made by the Buyer in this
Agreement, or (ii) any breach of or failure to comply with any covenant or
agreement made by the Buyer in this Agreement.

(c) Indemnification Procedure.

(i) The Person seeking indemnification under this Section 6.1 (the “Indemnified
Party”) shall give to the party(ies) from whom indemnification is sought (the
“Indemnifying Party”) prompt written notice of any third-party claim which may
give rise to any indemnity obligation under this Section 6.1, and the
Indemnifying Party will have the right to assume the defense of any such claim
through counsel of its own choosing, by so notifying the Indemnified Party
within ten (10) days of receipt of the Indemnified Party’s written notice;
provided, however, that such counsel shall be reasonably satisfactory to the
Indemnified Party. Failure of the Indemnified Party to give prompt notice shall
not affect the Indemnifying Party’s indemnification obligations hereunder except
to the extent the Indemnifying Party is materially prejudiced by such failure.
If the Indemnified Party desires to participate in any such defense assumed by
the Indemnifying Party, it may do so at its sole cost and expense; provided,
however, that the Indemnified Party will be entitled to participate in any such
defense with separate counsel at the expense of the Indemnifying Party if, in
the reasonable judgment of counsel to the Indemnified Party, a conflict or
potential conflict exists, or there are separate or additional defenses
available to the Indemnified Party, that would make such separate representation
advisable. If the Indemnifying Party declines to assume any such defense or
fails to diligently pursue any such defense, then the Indemnifying Party will be
liable for all reasonable costs and expenses incurred by the Indemnified Party
in connection with investigating, defending, settling and/or otherwise dealing
with such claim, including reasonable fees and disbursements of counsel. The
parties hereto agree to cooperate with each other in connection with the defense
of any such claim. The Indemnifying Party will not, without the prior written
consent of the Indemnified Party, settle, compromise, or consent to the entry of
any judgment with respect to any such claim, unless such settlement, compromise
or judgment (A) does not result in the imposition of a consent order, injunction
or decree that would restrict the future activity or conduct of the Indemnified
Party or any Affiliate thereof, (B) does not involve any remedies other than
monetary damages, and (C) includes an unconditional release of the Indemnified
Party and its Affiliates for all liability arising out of such claim and any
related claim. The Indemnified Party will not, without the prior written consent
of the Indemnifying Party, which will not be unreasonably withheld, delayed or
conditioned, settle, compromise, or consent to the entry of any judgment with
respect to any such claim.

(ii) If an indemnification claim by any Indemnified Party is not disputed by the
Indemnifying Party within thirty (30) days after the Indemnifying Party’s having
received written notice thereof, or has been resolved by a Law of a Governmental
Entity, by a settlement of the indemnification claim in accordance with Section
6.1(c)(i) or by agreement of the Indemnified Party and the Indemnifying Party
(any of the foregoing, a “Resolution”), then (A) in the case of indemnification
under Section 6.1(b), the Member will deliver evidence of such Resolution to the
Buyer, whereupon the Buyer will pay to the Member Indemnified Party promptly
following such Resolution an amount in cash equal to the Losses of such Member
Indemnified Party as set forth in such Resolution, or (B) in the case of
indemnification under Section 6.1(a), the Buyer will deliver evidence of such
Resolution to the Member, whereupon the Member will pay to the Buyer Indemnified
Party promptly following such Resolution an amount in cash equal to the Losses
of such Buyer Indemnified Party as set forth in such Resolution.

16

 



(d) Limitations. The foregoing indemnification obligations will survive the
consummation of the Membership Interest Purchase for a period of eighteen (18)
months following the Closing Date; provided, however, that the right to
indemnification arising out of, based upon or related to any inaccuracy or
breach of any of the representations or warranties contained in Sections 2.1
(Organization, Etc.), 2.2 (Capitalization), 2.3 (Authority Relative to this
Agreement), 2.4 (Consents and Approvals; No Violations), 2.10 (Taxes), 2.12
(Intellectual Property; Personal Information), 2.16 (Employee Plans), 2.17
(Brokers and Finders), 3.1 (Ownership of Membership Interests), 3.2 (Authority
Relative to this Agreement), 3.3 (Consents and Approvals; No Violations), 3.5
(Brokers and Finders), 4.1 (Corporate Organization, Etc.), 4.2 (Authority
Relative to this Agreement), 4.3 (Consents and Approvals; No Violations), 4.5
(Brokers and Finders), subsection (b) of Section 2.7, and the first sentence of
Section 2.11(a) (collectively, the “Fundamental Representations”) or arising
under Section 6.1(a)(iii-iv) will survive the Closing until 60 days after the
expiration of the statute of limitations for any claim thereunder relating to
the matters covered by the applicable Fundamental Representation, including any
extensions thereof, or, if no statute of limitations is applicable thereto, for
a period of six (6) years after the Closing Date; and provided, further, that
claims first asserted in writing within the applicable survival period will not
thereafter be barred.

ARTICLE VII
MISCELLANEOUS

Section 7.1 Entire Agreement; Binding Effect; Assignment. This Agreement
(including the exhibits hereto and the Company Disclosure Schedule) constitutes
the entire agreement among the parties hereto in respect of the subject matter
hereof and supersede all other prior agreements and understandings, both written
and oral, among the parties in respect of the subject matter hereof. This
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and its successors and permitted assigns. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned, whether
voluntarily or by operation of law, including by way of sale of assets, merger
or consolidation, by any of the Company or the Member, on the one hand, or the
Buyer, on the other hand, without the prior written consent of the other
party(ies). Any assignment in violation of the preceding sentence shall be void.

Section 7.2 Notices. All notices, requests, demands, instructions and other
documents and communications to be given under this Agreement shall be in
writing and shall be deemed given (a) three (3) Business Days following sending
by registered or certified mail, postage prepaid, (b) when sent if sent by
email, provided that the e-mail is not returned with an undeliverable, delayed
or similar message, provided, further, that such notice must also be sent via
the method described in subsection (c) or (d) hereof, (c) when delivered, if
delivered personally to the intended recipient, and (d) one Business Day
following sending by overnight delivery via a nationally recognized overnight
courier service wherein the courier provided proof of delivery, and in each
case, addressed to a party at the following address for such party:



  if to the Buyer, to: ATRM Holdings, Inc.     5215 Gershwin Avenue N.    
Oakdale, Minnesota 55128     Attention: Daniel M. Koch       President and Chief
Executive Officer     Email: dkoch@atrmholdings.com      

 

17

 



  with a copy (which shall     not constitute notice) to: Olshan Frome Wolosky
LLP     1325 Avenue of the Americas     New York, New York 10019     Attention:
Adam W. Finerman, Esq.     Email: afinerman@olshanlaw.com         if to the
Member, to: Jeffrey Eberwein     53 Forest Ave., 1st Floor     Old Greenwich, CT
06870     Email: je@lonestarvm.com



or to such other address or email address as the party to whom notice is given
shall have previously furnished to the other parties in writing in the manner
set forth above.

Section 7.3 Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without giving effect to the choice of law principles thereof to the extent that
the application of the Laws of another jurisdiction would be required thereby.
All actions, suits or proceedings arising out of or relating to this Agreement
or any of the other Transaction Documents shall be heard and determined
exclusively in any New York state or federal court. The parties hereto hereby
(a) submit to the exclusive jurisdiction of any New York state or federal court
located in New York County, New York for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents brought by any party hereto, and (b) irrevocably waive,
and agree not to assert by way of motion, defense, or otherwise, in any such
action, suit or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the action, suit or proceeding is brought in
an inconvenient forum, that the venue of the action, suit or proceeding is
improper, or that this Agreement, any of the other Transaction Documents or any
of the Contemplated Transactions may not be enforced in or by any of the
above-named courts. Each of the parties hereto agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each of the parties hereto hereby consents
to process being served by any party to this Agreement in any suit, action or
proceeding by delivery of a copy thereof in accordance with the provisions of
Section 7.2. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

Section 7.4 Expenses. All fees and out-of-pocket expenses incurred in connection
with this Agreement, any of the other Transaction Documents or any of the
Contemplated Transactions (including, without limitation, the fees and expenses
of counsel, accountants, consultants and any broker, finder or financial
advisor) will be paid by the party incurring such fees and expenses.

Section 7.5 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

18

 



Section 7.6 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent any breach or threatened breach of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, without the requirement to post a bond or other security, this being
in addition to any other remedy to which they are entitled at law or in equity.

Section 7.7 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto. Facsimile or .pdf signatures
shall have the same force and effect as original signatures.

Section 7.8 Interpretation.

(a) The words “hereof,” “herein,” “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement, and article, section,
paragraph, exhibit and schedule references are to the articles, sections,
paragraphs, exhibits and schedules of this Agreement unless otherwise specified.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have the defined meanings
contained herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, qualified or
supplemented, including (in the case of agreements and instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and all attachments thereto and instruments incorporated therein.
References to a Person are also to its successors and permitted assigns.

(b) The phrases “the date of this Agreement,” “the date hereof,” and terms of
similar import, unless the context otherwise requires, shall be deemed to refer
to the date set forth in the opening paragraph of this Agreement.

(c) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

Section 7.9 Amendment and Modification; Waiver. This Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the Buyer, the
Company and the Member. No action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

19

 



Section 7.10 Legal Counsel. The Company and the Member acknowledge that Olshan
Frome Wolosky LLP represents the Buyer and does not, and did not, represent the
Company or the Member in connection with this Agreement and the Contemplated
Transactions. Each of the Company and the Member acknowledges that it has been
represented by Kleinberg, Kaplan, Wolff & Cohen, P.C. in connection with this
Agreement and the Contemplated Transactions. Accordingly, any rule of law or any
legal decision that would provide any party with a defense to the enforcement of
the terms of this Agreement against such party based upon lack of legal counsel
shall have no application and is expressly waived.

Section 7.11 Definitions. As used herein:

“Affiliate” has the meaning given to it in Rule 12b-2 of Regulation 12B under
the Exchange Act.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in the State of New York generally are closed for regular banking
business.

“Buyer Material Adverse Effect” means any event, development, change,
circumstance, effect, occurrence or condition that, either individually or in
the aggregate, (a) has caused or would reasonably be expected to cause a
material adverse effect on the business, operations, financial condition or
results of operations of Buyer and its subsidiaries, taken as a whole, or (b)
prevents or materially impairs or delays the ability, or would reasonably be
expected to prevent or materially impair or delay the ability, of the Buyer to
perform any of its obligations under any of the Transaction Documents or to
consummate any of the Contemplated Transactions.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Material Adverse Effect” means any event, development, change,
circumstance, effect, occurrence or condition that, either individually or in
the aggregate, (a) has caused or would reasonably be expected to cause a
material adverse effect on the business, operations, financial condition or
results of operations of the Company, or (b) prevents or materially impairs or
delays the ability, or would reasonably be expected to prevent or materially
impair or delay the ability, of the Company to perform any of their respective
obligations under any of the Transaction Documents or to consummate any of the
Contemplated Transactions.

“Company Tax” means any Tax, if and to the extent that the Company is or may be
potentially liable under applicable Law, under Contract or on any other grounds
(including, but not limited to, as a transferee or successor, under Code Section
6901 or Treasury Regulation Section 1.1502-6, as a result of any Tax sharing or
other agreement, or by operation of Law) for any such Tax.

“Company Tax Return” means any Tax Return filed or required to be filed by the
Company with any Governmental Entity, if, in any manner or to any extent,
relating to or inclusive of the Company, or any Company Tax (which, for the
avoidance of doubt, shall not include any personal income Tax Return of the
Member).

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the other Transaction Documents, including the Membership Interest
Purchase.

“Contract” means any written or oral contract, agreement, arrangement, license,
lease, instrument or note that creates a legally binding obligation.

20

 



“Encumbrance” means any lien, encumbrance, security interest, claim, charge,
surety, mortgage, option, pledge, easement, limitation or restriction (including
on any right to vote or Transfer any asset or security) of any nature
whatsoever.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Intellectual Property” means all intellectual property rights arising from or
in respect of the following: (a) all patents and applications therefor,
including continuations, divisionals, provisionals, continuations-in-part, or
reissues of patent applications and patents issuing thereon; (b) all trademarks,
service marks, trade names, service names, brand names, trade dress rights,
logos, slogans, Internet domain names and individual, limited liability company
and business names, together with the goodwill associated with any of the
foregoing, and all applications, registrations and renewals thereof;
(c) copyrights and registrations and applications therefor, works of authorship
and mask work rights; (d) all computer programs and software (including any and
all software implementations of algorithms, models and methodologies, whether in
source code, object code or other form, but excluding off-the-shelf commercial
or shrink-wrap software), databases and compilations (including any and all data
and collections of data), and all descriptions, flow-charts and other work
product used to design, plan, organize or develop any of the foregoing, screens,
user interfaces, report formats, firmware, development tools, templates, menus,
buttons and icons, all technology supporting any of the foregoing, and all
documentation, including user manuals and other training documentation, related
to any of the foregoing; and (e) all trade secrets, designs, formulae,
algorithms, procedures, methods, techniques, ideas, know-how, research and
development, technical data, programs, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
creations, improvements and other similar materials, and all recordings, graphs,
drawings, reports, analyses and other works of authorship, and other tangible
embodiments of the foregoing, in any form, and all related technology.

“Knowledge” means (a) in the case of the Company or the Member, the actual or
constructive knowledge of Jeffrey E. Eberwein, after due inquiry, and (b) in the
case of the Buyer, the actual knowledge of each of Daniel M. Koch and Stephen A.
Clark, separately and collectively.

“Law” means any order, writ, injunction, decree, judgment, permit, license,
ordinance, law, statute, rule, regulation, administrative interpretation,
directive or other requirement of any Governmental Entity.

“Permitted Lien” means (a) liens for Taxes, assessments of other governmental
charges not yet due and payable, (b) landlord’s, supplier’s, materialmens’,
mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like
liens arising or incurred in the ordinary course of business if the underlying
obligations are not past due, (c) any interest or title of a lessor under an
operating lease or capitalized lease or of any licensor or licensee under a
license or (d) liens of lessors under Real Property Leases and licensors under
intellectual property licenses.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in the Exchange Act).

“Pre-Closing Period” means any Tax period ending on or before the Closing Date,
and the portion of any Straddle Period ending on and including the Closing Date.

“Post-Closing Period” means any Tax period beginning after the Closing Date.

21

 



“Representative” means, with respect to any Person, each of such Person’s
Affiliates, managers, officers, employees, partners, members, managers,
consultants, advisors, accountants, attorneys, representatives and agents.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Straddle Period” means any Tax period beginning before the Closing Date and
ending after the Closing Date.

“Tax” means any tax, charge, deficiency, duty, fee, levy, toll or other amount
(including, without limitation, any net income, gross income, profits, gross
receipts, excise, property, sales, ad valorem, withholding, social security,
retirement, excise, employment, unemployment, minimum, alternative, add-on
minimum, estimated, severance, stamp, occupation, environmental, premium,
capital stock, disability, windfall profits, use, service, net worth, payroll,
franchise, license, gains, customs, transfer, recording, registration or other
tax) assessed or otherwise imposed by any Governmental Entity or under
applicable Law, together with any interest, penalties or any other additions or
increases.

“Tax Return” means mean any return, election, declaration, report, schedule,
information return, document, information, opinion, statement, or any amendment
to any of the foregoing (including, without limitation, any consolidated,
combined or unitary return and any related or supporting information) with
respect to Taxes.

“Transaction Documents” means this Agreement, the Working Capital Statement, the
assignment for the Membership Interests and any Schedule, Annex or Exhibit to
any of the foregoing.

“Transfer” means any sale, assignment, pledge, hypothecation or other
disposition.

“Treasury Regulations” means the regulations promulgated under the Code.

[Signature page follows]

22

 



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the date first above written.

 

BUYER:

 

ATRM HOLDINGS, INC.

      By:

/s/ Daniel M. Koch

    Name: Daniel M. Koch     Title: President and Chief Executive Officer

 

 

COMPANY:

 

LONE STAR VALUE MANAGEMENT, LLC

      By:

/s/ Jeffrey E. Eberwein

    Name: Jeffrey E. Eberwein     Title: Sole Member

 

  MEMBER:          

/s/ Jeffrey E. Eberwein

  JEFFREY E. EBERWEIN

 

 

 



[Signature Page to Membership Interest Purchase Agreement]



 



 

 

 

